DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s arguments, see Claim Amendment and Remarks, filed on 06/17/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102(a)(1) over “ICA-ANN Method in Fault Diagnosis of Rotating Machinery”, Chang et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of “Fault Detection and Diagnosis of an Industrial Steam Turbine Using a Distributed Configuration of Adaptive Neuro-Fuzzy Inference Systems”, Salahshoor et al..

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “neural network module” in claims 1, 5, 8, and 12.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Fault Detection and Diagnosis of an Industrial Steam Turbine Using a Distributed Configuration of Adaptive Neuro-Fuzzy Inference Systems”, Salahshoor et al. (referred hereafter Salahshoor et al.).
Referring to claim 1, Salahshoor et al. disclose an expert system for processing a plurality of inputs collected from sensors in an industrial environment (Abstract; Figure 1), comprising:
a first neural network module comprising one type of neural network (e.g., neural networks (NNs)/fuzzy logic (FL)/adaptive neuro-fuzzy inference system (ANFIS) – “ANFIS aims to combine both of the neural and FL approaches so as to exploit their advantages namely, the simple learning and computational power of NN and reasoning of fuzzy systems.” – page 1282, 2nd para.) configured to recognize a pattern (page 1281, last para.; page 1283, 3. Fault Detection and Diagnosis of Steam Turbine Using ANFIS: 1st para.) relating to at least one of:
the sensors (Figure 2),
components of the industrial environment (e.g., “The considered steam turbine represents an industrial 440MW power plant with once-through Benson type boiler, comprising high, intermediate and low-pressure sections. In addition, the system includes steam extractions, moisture separators, and the related actuators. The turbine configuration and steam conditions at extractions are shown in Fig. 1 and 2.” – page 1283, 2nd col.), or
a data communication network configured to communicate at least a portion of the plurality of inputs collected from the sensors to a storage device (e.g., “historical plot/historical profile” - Figure 8, 10; page 1290, lines 1-14); and

a second neural network module comprising a different type of neural network (e.g., neural networks (NNs)/fuzzy logic (FL)/adaptive neuro-fuzzy inference system (ANFIS) – “ANFIS aims to combine both of the neural and FL approaches so as to exploit their advantages namely, the simple learning and computational power of NN and reasoning of fuzzy systems.” – page 1282, 2nd para.) configured to self-organize a data collection activity of the sensors in the industrial environment (e.g., “This section introduces how ANFIS can be used to detect and diagnose steam turbine faults. The basic idea is to make use of the pattern recognition capability of ANFIS to interpret the combinatory nature of data that would be difficult for a human expert to discriminate. It is not possible to set alarm thresholds on individual measurement devices to detect the faults due to the strong interactions between measurements, part load operations, and subtle changes in correlations between measurements that are produced by the introduced faults. Although the ANFIS procedure is similar to the procedure that is often used by operators in the control room, ANFIS is able to handle systems with high degrees of interaction consisting of multiple inputs and outputs. After the patterns have been recognized, they can be classified into groups. In this way, different combinations of operational data, representing several possible malfunctions, can be sorted into different groups of pre-determined faults.” - page 1283, 3. Fault Detection and Diagnosis of Steam Turbine Using ANFIS: 1st para./e.g., “Once the type and number of membership functions are determined, a fuzzy inference system is initially constructed in each ANFIS network using fuzzy clustering of the measurement data.” – page 1287, lines 3-11).

As to claim 2, Salahshoor et al. disclose an expert system for processing a plurality of inputs collected from sensors in an industrial environment (Abstract; Figure 1), wherein the pattern comprises a fault condition of a component of the industrial environment (e.g., “This section introduces how ANFIS can be used to detect and diagnose steam turbine faults. The basic idea is to make use of the pattern recognition capability of ANFIS to interpret the combinatory nature of data that would be difficult for a human expert to discriminate. It is not possible to set alarm thresholds on individual measurement devices to detect the faults due to the strong interactions between measurements, part load operations, and subtle changes in correlations between measurements that are produced by the introduced faults. Although the ANFIS procedure is similar to the procedure that is often used by operators in the control room, ANFIS is able to handle systems with high degrees of interaction consisting of multiple inputs and outputs. After the patterns have been recognized, they can be classified into groups. In this way, different combinations of operational data, representing several possible malfunctions, can be sorted into different groups of pre-determined faults.” - page 1283, 3. Fault Detection and Diagnosis of Steam Turbine Using ANFIS: 1st para.; page 1285, 3.2. Steam Turbine Fault Set section).
Referring to claim 3, Salahshoor et al. disclose an expert system for processing a plurality of inputs collected from sensors in an industrial environment (Abstract; Figure 1), wherein:
the self-organized activity governs autonomous control of at least one of: a set of sensors comprising the sensors (Figure 2); a data marketplace comprising at least a portion of data collected from the sensors; or a data pool comprising at least a portion of data collected from the sensors (e.g., “This section introduces how ANFIS can be used to detect and diagnose steam turbine faults. The basic idea is to make use of the pattern recognition capability of ANFIS to interpret the combinatory nature of data that would be difficult for a human expert to discriminate. It is not possible to set alarm thresholds on individual measurement devices to detect the faults due to the strong interactions between measurements, part load operations, and subtle changes in correlations between measurements that are produced by the introduced faults. Although the ANFIS procedure is similar to the procedure that is often used by operators in the control room, ANFIS is able to handle systems with high degrees of interaction consisting of multiple inputs and outputs. After the patterns have been recognized, they can be classified into groups. In this way, different combinations of operational data, representing several possible malfunctions, can be sorted into different groups of pre-determined faults.” - page 1283, 3. Fault Detection and Diagnosis of Steam Turbine Using ANFIS: 1st para.; page 1285, 3.2. Steam Turbine Fault Set section); and
the data pool is distributed across a plurality of data storage devices (Figure 1), the data storage devices being communicatively coupled to the data communication network (e.g., “historical plot/historical profile” - Figure 8, 10; page 1290, lines 1-14).
As to claim 4, Salahshoor et al. disclose an expert system for processing a plurality of inputs collected from sensors in an industrial environment (Abstract; Figure 1), wherein the expert system organizes the activity based at least in part on the recognized pattern (e.g., “This section introduces how ANFIS can be used to detect and diagnose steam turbine faults. The basic idea is to make use of the pattern recognition capability of ANFIS to interpret the combinatory nature of data that would be difficult for a human expert to discriminate. It is not possible to set alarm thresholds on individual measurement devices to detect the faults due to the strong interactions between measurements, part load operations, and subtle changes in correlations between measurements that are produced by the introduced faults. Although the ANFIS procedure is similar to the procedure that is often used by operators in the control room, ANFIS is able to handle systems with high degrees of interaction consisting of multiple inputs and outputs. After the patterns have been recognized, they can be classified into groups. In this way, different combinations of operational data, representing several possible malfunctions, can be sorted into different groups of pre-determined faults.” - page 1283, 3. Fault Detection and Diagnosis of Steam Turbine Using ANFIS: 1st para./e.g., “Once the type and number of membership functions are determined, a fuzzy inference system is initially constructed in each ANFIS network using fuzzy clustering of the measurement data.” – page 1287, lines 3-11).
Referring to claim 5, Salahshoor et al. disclose an expert system for processing a plurality of inputs collected from sensors (Figure 2) in an industrial environment (Abstract; Figure 1), comprising:
a first neural network module comprising one type of neural network configured to classify a component (e.g., “The considered steam turbine represents an industrial 440MW power plant with once-through Benson type boiler, comprising high, intermediate and low-pressure sections. In addition, the system includes steam extractions, moisture separators, and the related actuators. The turbine configuration and steam conditions at extractions are shown in Fig. 1 and 2.” – page 1283, 2nd col.) of the industrial environment (e.g., neural networks (NNs)/fuzzy logic (FL)/adaptive neuro-fuzzy inference system (ANFIS) – “ANFIS aims to combine both of the neural and FL approaches so as to exploit their advantages namely, the simple learning and computational power of NN and reasoning of fuzzy systems. Therefore, the result offers an appealingly powerful framework to tackle practical classification problems [29–32]. This technique has emerged as a mean to deal with ‘grey-box’ models with good numerical accuracy and reasonable interpretability [33,34]. An ANFIS classifier is able to create class boundaries, leading to reduction in misclassification rates. An ANFIS classifier should be able to learn in a short time, soft and hard decisions.” – page 1282, 2nd para.); and

a second neural network module comprising a different type of neural network (e.g., neural networks (NNs)/fuzzy logic (FL)/adaptive neuro-fuzzy inference system (ANFIS) – “ANFIS aims to combine both of the neural and FL approaches so as to exploit their advantages namely, the simple learning and computational power of NN and reasoning of fuzzy systems.” – page 1282, 2nd para.)  configured to predict a state of the component of the industrial environment (e.g., “This section introduces how ANFIS can be used to detect and diagnose steam turbine faults. The basic idea is to make use of the pattern recognition capability of ANFIS to interpret the combinatory nature of data that would be difficult for a human expert to discriminate. It is not possible to set alarm thresholds on individual measurement devices to detect the faults due to the strong interactions between measurements, part load operations, and subtle changes in correlations between measurements that are produced by the introduced faults. Although the ANFIS procedure is similar to the procedure that is often used by operators in the control room, ANFIS is able to handle systems with high degrees of interaction consisting of multiple inputs and outputs. After the patterns have been recognized, they can be classified into groups. In this way, different combinations of operational data, representing several possible malfunctions, can be sorted into different groups of pre-determined faults.” - page 1283, 3. Fault Detection and Diagnosis of Steam Turbine Using ANFIS: 1st para.; pages 1283-1285, 3.1. Adaptive Neuro-Fuzzy Inference System (ANFIS) section).
As to claim 6, Salahshoor et al. disclose an expert system for processing a plurality of inputs collected from sensors (Figure 2) in an industrial environment (Abstract; Figure 1), wherein classifying the component includes at least one of: identifying a machine type, identifying an equipment type, or identifying an operational mode of the component (e.g., “The considered steam turbine represents an industrial 440MW power plant with once-through Benson type boiler, comprising high, intermediate and low-pressure sections. In addition, the system includes steam extractions, moisture separators, and the related actuators. The turbine configuration and steam conditions at extractions are shown in Fig. 1 and 2.” – page 1283, 2nd col./e.g., “ANFIS aims to combine both of the neural and FL approaches so as to exploit their advantages namely, the simple learning and computational power of NN and reasoning of fuzzy systems. Therefore, the result offers an appealingly powerful framework to tackle practical classification problems [29–32]. This technique has emerged as a mean to deal with ‘grey-box’ models with good numerical accuracy and reasonable interpretability [33,34]. An ANFIS classifier is able to create class boundaries, leading to reduction in misclassification rates. An ANFIS classifier should be able to learn in a short time, soft and hard decisions.” – page 1282, 2nd para.).

Referring to claim 7, Salahshoor et al. disclose an expert system for processing a plurality of inputs collected from sensors (Figure 2) in an industrial environment (Abstract; Figure 1), wherein predicting the state includes predicting at least one of: a fault state (e.g., “This section introduces how ANFIS can be used to detect and diagnose steam turbine faults. The basic idea is to make use of the pattern recognition capability of ANFIS to interpret the combinatory nature of data that would be difficult for a human expert to discriminate. It is not possible to set alarm thresholds on individual measurement devices to detect the faults due to the strong interactions between measurements, part load operations, and subtle changes in correlations between measurements that are produced by the introduced faults. Although the ANFIS procedure is similar to the procedure that is often used by operators in the control room, ANFIS is able to handle systems with high degrees of interaction consisting of multiple inputs and outputs. After the patterns have been recognized, they can be classified into groups. In this way, different combinations of operational data, representing several possible malfunctions, can be sorted into different groups of pre-determined faults.” - page 1283, 3. Fault Detection and Diagnosis of Steam Turbine Using ANFIS: 1st para.; pages 1283-1285, 3.1. Adaptive Neuro-Fuzzy Inference System (ANFIS) section), an operational state (e.g., “This section introduces how ANFIS can be used to detect and diagnose steam turbine faults. The basic idea is to make use of the pattern recognition capability of ANFIS to interpret the combinatory nature of data that would be difficult for a human expert to discriminate. It is not possible to set alarm thresholds on individual measurement devices to detect the faults due to the strong interactions between measurements, part load operations, and subtle changes in correlations between measurements that are produced by the introduced faults. Although the ANFIS procedure is similar to the procedure that is often used by operators in the control room, ANFIS is able to handle systems with high degrees of interaction consisting of multiple inputs and outputs. After the patterns have been recognized, they can be classified into groups. In this way, different combinations of operational data, representing several possible malfunctions, can be sorted into different groups of pre-determined faults.” - page 1283, 3. Fault Detection and Diagnosis of Steam Turbine Using ANFIS: 1st para.; pages 1283-1285, 3.1. Adaptive Neuro-Fuzzy Inference System (ANFIS) section), an anticipated state, or a maintenance state.
As to claim 8, Salahshoor et al. disclose an expert system for processing a plurality of inputs collected from sensors (Figure 2) in an industrial environment (Abstract; Figure 1), comprising:
a first neural network module comprising one type of neural network (e.g., neural networks (NNs)/fuzzy logic (FL)/adaptive neuro-fuzzy inference system (ANFIS) – “ANFIS aims to combine both of the neural and FL approaches so as to exploit their advantages namely, the simple learning and computational power of NN and reasoning of fuzzy systems.” – page 1282, 2nd para.) configured to determine at least one of a state of a component (e.g., “The considered steam turbine represents an industrial 440MW power plant with once-through Benson type boiler, comprising high, intermediate and low-pressure sections. In addition, the system includes steam extractions, moisture separators, and the related actuators. The turbine configuration and steam conditions at extractions are shown in Fig. 1 and 2.” – page 1283, 2nd col.) or a context of the component (e.g., “This section introduces how ANFIS can be used to detect and diagnose steam turbine faults. The basic idea is to make use of the pattern recognition capability of ANFIS to interpret the combinatory nature of data that would be difficult for a human expert to discriminate. It is not possible to set alarm thresholds on individual measurement devices to detect the faults due to the strong interactions between measurements, part load operations, and subtle changes in correlations between measurements that are produced by the introduced faults. Although the ANFIS procedure is similar to the procedure that is often used by operators in the control room, ANFIS is able to handle systems with high degrees of interaction consisting of multiple inputs and outputs. After the patterns have been recognized, they can be classified into groups. In this way, different combinations of operational data, representing several possible malfunctions, can be sorted into different groups of pre-determined faults.” - page 1283, 3. Fault Detection and Diagnosis of Steam Turbine Using ANFIS: 1st para.; pages 1283-1285, 3.1. Adaptive Neuro-Fuzzy Inference System (ANFIS) section); and

a second neural network module comprising a different type of neural network (e.g., neural networks (NNs)/fuzzy logic (FL)/adaptive neuro-fuzzy inference system (ANFIS) – “ANFIS aims to combine both of the neural and FL approaches so as to exploit their advantages namely, the simple learning and computational power of NN and reasoning of fuzzy systems.” – page 1282, 2nd para.)  configured to self-organize a process involving the at least one state of the component or the context of the component (e.g., “This section introduces how ANFIS can be used to detect and diagnose steam turbine faults. The basic idea is to make use of the pattern recognition capability of ANFIS to interpret the combinatory nature of data that would be difficult for a human expert to discriminate. It is not possible to set alarm thresholds on individual measurement devices to detect the faults due to the strong interactions between measurements, part load operations, and subtle changes in correlations between measurements that are produced by the introduced faults. Although the ANFIS procedure is similar to the procedure that is often used by operators in the control room, ANFIS is able to handle systems with high degrees of interaction consisting of multiple inputs and outputs. After the patterns have been recognized, they can be classified into groups. In this way, different combinations of operational data, representing several possible malfunctions, can be sorted into different groups of pre-determined faults.” - page 1283, 3. Fault Detection and Diagnosis of Steam Turbine Using ANFIS: 1st para.; pages 1283-1285, 3.1. Adaptive Neuro-Fuzzy Inference System (ANFIS) section).
Referring to claim 9, Salahshoor et al. disclose an expert system for processing a plurality of inputs collected from sensors (Figure 2) in an industrial environment (Abstract; Figure 1), wherein self-organizing the process comprises reconfiguring routing inputs in varying configurations, such that different neural net configurations are enabled for handling different types of inputs (e.g., “However, the proposed FDD system is intended to be evaluated for a subset of candidate faults with more emphasis on some typical faults that are difficult to be detected and hence may potentially cause major economic costs. Fault types 1 and 2 do not require dismantling of the turbine but can cause plant shutdown or turbine damage. The fault type 3 has been chosen so as to indicate typical example of faults that require dismantling of the turbine for verification and correction.” - page 1285, 3.2. Steam Turbine Fault Set section).
As to claim 10, Salahshoor et al. disclose an expert system for processing a plurality of inputs collected from sensors (Figure 2) in an industrial environment (Abstract; Figure 1), wherein:
the self-organized process includes at least one of: a data storage process (Figure 1) for at least a portion of data collected from the sensors (Figure 2); a network coding process for a network communicating at least a portion of data collected from the sensors (Figure 1); and a network selection process (Figure 1) (e.g., “historical plot/historical profile” - Figure 8, 10; page 1290, lines 1-14); and
a selected network communicates at least a portion of data collected from the sensors (e.g., “historical plot/historical profile” - Figure 8, 10; page 1290, lines 1-14).
Referring to claim 11, Salahshoor et al. disclose an expert system for processing a plurality of inputs collected from sensors (Figure 2) in an industrial environment (Abstract; Figure 1), wherein:
the self-organized process includes a data marketplace process (Abstract/e.g., “Steam turbines are widely utilized in power plants as the main energy generating sources. These turbines generally have a
complex dynamic structure, consisting of multistage steam expansion. Therefore, providing on-line monitoring of their performances is critically important to maintain normal operations. Their most common faults are often due to produced damages and failures in the components of the sensor steam extractions, feed water heaters, and the related actuators. These faults can endanger their operation, jeopardizing the consistency of its reliable power generation. Therefore, proper monitoring of the affective components can be highly cost effective in minimizing maintenance downtime by providing advanced warning in order to prepare the appropriate corrective actions upon an adequate fault diagnosis” – page 1281, lines 11-17/e.g., “However, the proposed FDD system is intended to be evaluated for a subset of candidate faults with more emphasis on some typical faults that are difficult to be detected and hence may potentially cause major economic costs. Fault types 1 and 2 do not require dismantling of the turbine but can cause plant shutdown or turbine damage. The fault type 3 has been chosen so as to indicate typical example of faults that require dismantling of the turbine for verification and correction.” - page 1285, 3.2. Steam Turbine Fault Set section); and
the data marketplace includes at least a portion of data collected from the sensors (Abstract/e.g., “Steam turbines are widely utilized in power plants as the main energy generating sources. These turbines generally have a
complex dynamic structure, consisting of multistage steam expansion. Therefore, providing on-line monitoring of their performances is critically important to maintain normal operations. Their most common faults are often due to produced damages and failures in the components of the sensor steam extractions, feed water heaters, and the related actuators. These faults can endanger their operation, jeopardizing the consistency of its reliable power generation. Therefore, proper monitoring of the affective components can be highly cost effective in minimizing maintenance downtime by providing advanced warning in order to prepare the appropriate corrective actions upon an adequate fault diagnosis” – page 1281, lines 11-17/e.g., “However, the proposed FDD system is intended to be evaluated for a subset of candidate faults with more emphasis on some typical faults that are difficult to be detected and hence may potentially cause major economic costs. Fault types 1 and 2 do not require dismantling of the turbine but can cause plant shutdown or turbine damage. The fault type 3 has been chosen so as to indicate typical example of faults that require dismantling of the turbine for verification and correction.” - page 1285, 3.2. Steam Turbine Fault Set section).
As to claim 12, Salahshoor et al. disclose a modular neural network expert system for processing a plurality of inputs collected from sensors (Figure 2) in an industrial environment (Abstract; Figure 1), comprising:
at least two neural network modules (e.g., neural networks (NNs)/fuzzy logic (FL)/adaptive neuro-fuzzy inference system (ANFIS) – “ANFIS aims to combine both of the neural and FL approaches so as to exploit their advantages namely, the simple learning and computational power of NN and reasoning of fuzzy systems.” – page 1282, 2nd para.),
wherein a first one of the at least two neural network modules is a first type (e.g., neural networks (NNs)/fuzzy logic (FL)/adaptive neuro-fuzzy inference system (ANFIS) – “ANFIS aims to combine both of the neural and FL approaches so as to exploit their advantages namely, the simple learning and computational power of NN and reasoning of fuzzy systems.” – page 1282, 2nd para.) configured to determine: one of context or state for one of a process or a component (e.g., “The considered steam turbine represents an industrial 440MW power plant with once-through Benson type boiler, comprising high, intermediate and low-pressure sections. In addition, the system includes steam extractions, moisture separators, and the related actuators. The turbine configuration and steam conditions at extractions are shown in Fig. 1 and 2.” – page 1283, 2nd col.) of the industrial environment (e.g., “This section introduces how ANFIS can be used to detect and diagnose steam turbine faults. The basic idea is to make use of the pattern recognition capability of ANFIS to interpret the combinatory nature of data that would be difficult for a human expert to discriminate. It is not possible to set alarm thresholds on individual measurement devices to detect the faults due to the strong interactions between measurements, part load operations, and subtle changes in correlations between measurements that are produced by the introduced faults. Although the ANFIS procedure is similar to the procedure that is often used by operators in the control room, ANFIS is able to handle systems with high degrees of interaction consisting of multiple inputs and outputs. After the patterns have been recognized, they can be classified into groups. In this way, different combinations of operational data, representing several possible malfunctions, can be sorted into different groups of pre-determined faults.” - page 1283, 3. Fault Detection and Diagnosis of Steam Turbine Using ANFIS: 1st para.; pages 1283-1285, 3.1. Adaptive Neuro-Fuzzy Inference System (ANFIS) section), and
wherein a second one of the at least two neural network modules is a second type (e.g., neural networks (NNs)/fuzzy logic (FL)/adaptive neuro-fuzzy inference system (ANFIS) – “ANFIS aims to combine both of the neural and FL approaches so as to exploit their advantages namely, the simple learning and computational power of NN and reasoning of fuzzy systems.” – page 1282, 2nd para.), different from the first type, configured to perform a self-organizing operation associated with the industrial environment (e.g., “This section introduces how ANFIS can be used to detect and diagnose steam turbine faults. The basic idea is to make use of the pattern recognition capability of ANFIS to interpret the combinatory nature of data that would be difficult for a human expert to discriminate. It is not possible to set alarm thresholds on individual measurement devices to detect the faults due to the strong interactions between measurements, part load operations, and subtle changes in correlations between measurements that are produced by the introduced faults. Although the ANFIS procedure is similar to the procedure that is often used by operators in the control room, ANFIS is able to handle systems with high degrees of interaction consisting of multiple inputs and outputs. After the patterns have been recognized, they can be classified into groups. In this way, different combinations of operational data, representing several possible malfunctions, can be sorted into different groups of pre-determined faults.” - page 1283, 3. Fault Detection and Diagnosis of Steam Turbine Using ANFIS: 1st para.; pages 1283-1285, 3.1. Adaptive Neuro-Fuzzy Inference System (ANFIS) section).
Referring to claim 13, Salahshoor et al. disclose a modular neural network expert system for processing a plurality of inputs collected from sensors (Figure 2) in an industrial environment (Abstract; Figure 1), where the at least two neural networks are selected from a group consisting of feed forward neural networks (e.g., “As noted, the architecture consists of a five-layered feed-forward neural structure, …” – page 1284, lines 13-14), radial basis function neural networks, self-organizing neural networks (page 1281, Nomenclature section), Kohonen self-organizing neural networks, recurrent neural networks, modular neural networks (Table 1), artificial neural networks, physical neural networks, multi-layered neural networks (Figure 3), convolutional neural networks, a hybrids of a neural networks with another expert system (e.g., ANFIS - Figure 3), auto-encoder neural networks, probabilistic neural networks, time delay neural networks, convolutional neural networks, regulatory feedback neural networks, radial basis function neural networks, recurrent neural networks, Hopfield neural networks, Boltzmann machine neural networks, self-organizing map (“SOM”) neural networks (Figure 1), learning vector quantization (“LVQ”) neural networks, fully recurrent neural networks, simple recurrent neural networks, echo state neural networks, long short-term memory neural networks, bi-directional neural networks, hierarchical neural networks, stochastic neural networks, genetic scale RNN neural networks, committee of machines neural networks, associative neural networks, physical neural networks, instantaneously trained neural networks, spiking neural networks, neocognition neural networks, dynamic neural networks, cascading neural networks, neuro-fuzzy neural networks (e.g., neural networks (NNs)/fuzzy logic (FL)/adaptive neuro-fuzzy inference system (ANFIS) – “ANFIS aims to combine both of the neural and FL approaches so as to exploit their advantages namely, the simple learning and computational power of NN and reasoning of fuzzy systems.” – page 1282, 2nd para.), compositional pattern-producing neural networks, memory neural networks, hierarchical temporal memory neural networks, deep feed forward neural networks, gated recurrent unit (“GCU”) neural networks, auto encoder neural networks, variational auto encoder neural networks, de-noising auto encoder neural networks, sparse auto-encoder neural networks, Markov chain neural networks, restricted Boltzmann machine neural networks, deep belief neural networks, deep convolutional neural networks, deconvolutional neural networks, deep convolutional inverse graphics neural networks, generative adversarial neural networks, liquid state machine neural networks, extreme learning machine neural networks, echo state neural networks, deep residual neural networks, support vector machine neural networks, neural Turing machine neural networks, and holographic associative memory neural networks.

As to claim 14, Salahshoor et al. disclose a modular neural network expert system for processing a plurality of inputs collected from sensors (Figure 2) in an industrial environment (Abstract; Figure 1), wherein the expert system is configured to recognize a pattern relating to at least one of a sensor (Figure 2) or a component of the industrial environment (page 1281, last para.; page 1283, 3. Fault Detection and Diagnosis of Steam Turbine Using ANFIS: 1st para./ e.g., “The considered steam turbine represents an industrial 440MW power plant with once-through Benson type boiler, comprising high, intermediate and low-pressure sections. In addition, the system includes steam extractions, moisture separators, and the related actuators. The turbine configuration and steam conditions at extractions are shown in Fig. 1 and 2.” – page 1283, 2nd col.).
Referring to claim 15, Salahshoor et al. disclose a modular neural network expert system for processing a plurality of inputs collected from sensors (Figure 2) in an industrial environment (Abstract; Figure 1), wherein the pattern comprises a fault condition of the component of the industrial environment (e.g., “This section introduces how ANFIS can be used to detect and diagnose steam turbine faults. The basic idea is to make use of the pattern recognition capability of ANFIS to interpret the combinatory nature of data that would be difficult for a human expert to discriminate. It is not possible to set alarm thresholds on individual measurement devices to detect the faults due to the strong interactions between measurements, part load operations, and subtle changes in correlations between measurements that are produced by the introduced faults. Although the ANFIS procedure is similar to the procedure that is often used by operators in the control room, ANFIS is able to handle systems with high degrees of interaction consisting of multiple inputs and outputs. After the patterns have been recognized, they can be classified into groups. In this way, different combinations of operational data, representing several possible malfunctions, can be sorted into different groups of pre-determined faults.” - page 1283, 3. Fault Detection and Diagnosis of Steam Turbine Using ANFIS: 1st para.; page 1285, 3.2. Steam Turbine Fault Set section).
As to claim 16, Salahshoor et al. disclose a system for collecting data in an industrial environment (Abstract; Figure 1), comprising:
a physical neural network embodied in a mobile data collector (e.g., “The multiple ANFIS classifiers have been developed and implemented as S-Function blacks to realize the proposed distributed
FDD configuration in a single block, called as ‘‘fault’’. The result has been integrated with the steam turbine simulation model in the Simulink environment to automatically perform the required data acquisition task between the turbine simulation model and the FDD system, as shown in Fig. 1. Finally, three membership functions are utilized to fuzzify each ANFIS input, leading to a FDD network structure possessing 81 rules of Sugeno-type.” – page 1286, 4.2. Structure of the Proposed ANFIS FDD System section; Figure 1),
wherein the mobile data collector is configured to be reconfigured by routing inputs in varying configurations, such that different neural net configurations are enabled within the data collector for handling respective different types of inputs (e.g., “The multiple ANFIS classifiers have been developed and implemented as S-Function blacks to realize the proposed distributed FDD configuration in a single block, called as ‘‘fault’’. The result has been integrated with the steam turbine simulation model in the Simulink environment to automatically perform the required data acquisition task between the turbine simulation model and the FDD system, as shown in Fig. 1. Finally, three membership functions are utilized to fuzzify each ANFIS input, leading to a FDD network structure possessing 81 rules of Sugeno-type.” – page 1286, 4.2. Structure of the Proposed ANFIS FDD System section; Figure 1).

Referring to claim 17, Salahshoor et al. disclose a system for collecting data in an industrial environment (Abstract; Figure 1), wherein reconfiguration occurs under control of an expert system (e.g., “The multiple ANFIS classifiers have been developed and implemented as S-Function blacks to realize the proposed distributed FDD configuration in a single block, called as ‘‘fault’’. The result has been integrated with the steam turbine simulation model in the Simulink environment to automatically perform the required data acquisition task between the turbine simulation model and the FDD system, as shown in Fig. 1. Finally, three membership functions are utilized to fuzzify each ANFIS input, leading to a FDD network structure possessing 81 rules of Sugeno-type.” – page 1286, 4.2. Structure of the Proposed ANFIS FDD System section; Figure 1).

As to claim 18, Salahshoor et al. disclose a system for collecting data in an industrial environment (Abstract; Figure 1), wherein the expert system includes a software-based neural net (e.g., “The multiple ANFIS classifiers have been developed and implemented as S-Function blacks to realize the proposed distributed FDD configuration in a single block, called as ‘‘fault’’. The result has been integrated with the steam turbine simulation model in the Simulink environment to automatically perform the required data acquisition task between the turbine simulation model and the FDD system, as shown in Fig. 1. Finally, three membership functions are utilized to fuzzify each ANFIS input, leading to a FDD network structure possessing 81 rules of Sugeno-type.” – page 1286, 4.2. Structure of the Proposed ANFIS FDD System section; Figure 1).

Referring to claim 19, Salahshoor et al. disclose a system for collecting data in an industrial environment (Abstract; Figure 1), wherein the software-based neural net is located on the mobile data collector (e.g., “The multiple ANFIS classifiers have been developed and implemented as S-Function blacks to realize the proposed distributed FDD configuration in a single block, called as ‘‘fault’’. The result has been integrated with the steam turbine simulation model in the Simulink environment to automatically perform the required data acquisition task between the turbine simulation model and the FDD system, as shown in Fig. 1. Finally, three membership functions are utilized to fuzzify each ANFIS input, leading to a FDD network structure possessing 81 rules of Sugeno-type.” – page 1286, 4.2. Structure of the Proposed ANFIS FDD System section; Figure 1).

As to claim 20, Salahshoor et al. disclose a system for collecting data in an industrial environment (Abstract; Figure 1), wherein the software-based neural net is located remotely from the mobile data collector (e.g., “The multiple ANFIS classifiers have been developed and implemented as S-Function blacks to realize the proposed distributed FDD configuration in a single block, called as ‘‘fault’’. The result has been integrated with the steam turbine simulation model in the Simulink environment to automatically perform the required data acquisition task between the turbine simulation model and the FDD system, as shown in Fig. 1. Finally, three membership functions are utilized to fuzzify each ANFIS input, leading to a FDD network structure possessing 81 rules of Sugeno-type.” – page 1286, 4.2. Structure of the Proposed ANFIS FDD System section; Figure 1).

Referring to claim 26, Salahshoor et al. disclose an expert system for processing a plurality of inputs collected from sensors in an industrial environment (Abstract; Figure 1), where:
the first neural network is at least one of: feed forward neural networks (e.g., “As noted, the architecture consists of a five-layered feed-forward neural structure, …” – page 1284, lines 13-14), radial basis function neural networks, self-organizing neural networks (page 1281, Nomenclature section), Kohonen self-organizing neural networks, recurrent neural networks, modular neural networks (Table 1), artificial neural networks, physical neural networks, multi-layered neural networks (Figure 3), convolutional neural networks, a hybrids of a neural networks with another expert system (e.g., ANFIS - Figure 3), auto-encoder neural networks, probabilistic neural networks, time delay neural networks, convolutional neural networks, regulatory feedback neural networks, radial basis function neural networks, recurrent neural networks, Hopfield neural networks, Boltzmann machine neural networks, self-organizing map (“SOM”) neural networks (Figure 1), learning vector quantization (“LVQ”) neural networks, fully recurrent neural networks, simple recurrent neural networks, echo state neural networks, long short-term memory neural networks, bi-directional neural networks, hierarchical neural networks, stochastic neural networks, genetic scale RNN neural networks, committee of machines neural networks, associative neural networks, physical neural networks, instantaneously trained neural networks, spiking neural networks, neocognition neural networks, dynamic neural networks, cascading neural networks, neuro-fuzzy neural networks (e.g., neural networks (NNs)/fuzzy logic (FL)/adaptive neuro-fuzzy inference system (ANFIS) – “ANFIS aims to combine both of the neural and FL approaches so as to exploit their advantages namely, the simple learning and computational power of NN and reasoning of fuzzy systems.” – page 1282, 2nd para.), compositional pattern-producing neural networks, memory neural networks, hierarchical temporal memory neural networks, deep feed forward neural networks, gated recurrent unit (“GCU”) neural networks, auto encoder neural networks, variational auto encoder neural networks, de-noising auto encoder neural networks, sparse auto-encoder neural networks, Markov chain neural networks, restricted Boltzmann machine neural networks, deep belief neural networks, deep convolutional neural networks, deconvolutional neural networks, deep convolutional inverse graphics neural networks, generative adversarial neural networks, liquid state machine neural networks, extreme learning machine neural networks, echo state neural networks, deep residual neural networks, support vector machine neural networks, neural Turing machine neural networks, and holographic associative memory neural networks; and
the second neural network is at least one of: feed forward neural networks (e.g., “As noted, the architecture consists of a five-layered feed-forward neural structure, …” – page 1284, lines 13-14), radial basis function neural networks, self-organizing neural networks (page 1281, Nomenclature section), Kohonen self-organizing neural networks, recurrent neural networks, modular neural networks (Table 1), artificial neural networks, physical neural networks, multi-layered neural networks (Figure 3), convolutional neural networks, a hybrids of a neural networks with another expert system (e.g., ANFIS - Figure 3), auto-encoder neural networks, probabilistic neural networks, time delay neural networks, convolutional neural networks, regulatory feedback neural networks, radial basis function neural networks, recurrent neural networks, Hopfield neural networks, Boltzmann machine neural networks, self-organizing map (“SOM”) neural networks (Figure 1), learning vector quantization (“LVQ”) neural networks, fully recurrent neural networks, simple recurrent neural networks, echo state neural networks, long short-term memory neural networks, bi-directional neural networks, hierarchical neural networks, stochastic neural networks, genetic scale RNN neural networks, committee of machines neural networks, associative neural networks, physical neural networks, instantaneously trained neural networks, spiking neural networks, neocognition neural networks, dynamic neural networks, cascading neural networks, neuro-fuzzy neural networks (e.g., neural networks (NNs)/fuzzy logic (FL)/adaptive neuro-fuzzy inference system (ANFIS) – “ANFIS aims to combine both of the neural and FL approaches so as to exploit their advantages namely, the simple learning and computational power of NN and reasoning of fuzzy systems.” – page 1282, 2nd para.), compositional pattern-producing neural networks, memory neural networks, hierarchical temporal memory neural networks, deep feed forward neural networks, gated recurrent unit (“GCU”) neural networks, auto encoder neural networks, variational auto encoder neural networks, de-noising auto encoder neural networks, sparse auto-encoder neural networks, Markov chain neural networks, restricted Boltzmann machine neural networks, deep belief neural networks, deep convolutional neural networks, deconvolutional neural networks, deep convolutional inverse graphics neural networks, generative adversarial neural networks, liquid state machine neural networks, extreme learning machine neural networks, echo state neural networks, deep residual neural networks, support vector machine neural networks, neural Turing machine neural networks, and holographic associative memory neural networks.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Self-Organizing Tool for Smart Design With Predictive Customer Needs and Wants to Realize Industry 4.0”, Flores Saldivar et al. (referred hereafter Flores Saldivar et al.) – provided in previous Office Action.

Referring to claim 21, Flores Saldivar et al. disclose a method for processing data collected from an industrial environment (Abstract), the method comprising:

receiving, by at least one data collector, data streams and other inputs collected from at least one industrial environment (page 5319, C. Big Data Helping Mass Customization in Industry 4.0 section; Figure 2);
transmitting, by the at least one data collector, a subset of the data streams to a cloud platform (Abstract; page 5317, 2nd col., last para. to page 5318, 1st col., line 7; Figure 2; page 5319, C. Big Data Helping Mass Customization in Industry 4.0 section; Figure 2); and
analyzing, by an expert system via the cloud platform, using at least two neural networks of different types (e.g., “The users’ inputs and requirements are key to any successful design. In the first block of the proposed framework, customer needs and wants are first captured and processed to extract key design characteristics. These information are then fed into a Computer Automated Design (CAutoD) engine [18] where the design requirements, features and performance objectives are mapped into ‘genotypes’ for further analyses. This process, which is commonly known as rapid virtual prototyping uses intelligent search algorithms such as the Genetic Algorithm (GA) or Particle Swarm Optimization (PSO) to explore the design search space for optimal solutions. In the proposed framework, this process takes place over the Cloud and produces a set of optimized virtual prototype at the end of the search.” – page 5322, B. Framework for Predicting Potential Customer Needs and Wants: 2nd para.), the different types corresponding to respective different types of inputs from the at least one industrial environment (e.g., “Following this, the response obtained from the customer is automatically fed back to the system for further analysis and to fine-tune the virtual prototype. It is necessary to perform analysis. This analysis is related to prediction, by using node or dynamic analysis that can perform clustering, selection and detection of patterns and visualize it. After that, the SOM clustering completes update of selected attributes by comparing the latest input to the existing cluster and tries to identify one cluster that is most similar to the input sample using multidimensional distance measurement. Then several features are fed back into the cloud again.” – page 5322, B. Framework for Predicting Potential Customer Needs and Wants: 5th para.).

As to claim 22, Flores Saldivar et al. disclose a method for processing data collected from an industrial environment (Abstract), wherein:
the neural networks are structured to compete with each other under control of an expert system (e.g., “Following this, the response obtained from the customer is automatically fed back to the system for further analysis and to fine-tune the virtual prototype. It is necessary to perform analysis. This analysis is related to prediction, by using node or dynamic analysis that can perform clustering, selection and detection of patterns and visualize it. After that, the SOM clustering completes update of selected attributes by comparing the latest input to the existing cluster and tries to identify one cluster that is most similar to the input sample using multidimensional distance measurement. Then several features are fed back into the cloud again. The analysis can result in two outcomes: (i) Similar clusters found. If it is the case, this will be reflected as an existent attribute and the algorithm will update the existing cluster using information from the latest sample. (ii) Non-similar clusters found. The algorithm will hold its operation with the current sample until it sees enough count-of-cluster samples. When the number of out-of-cluster samples exceeds a certain amount, it means that there exists a new behavior in the data that has not been modeled, then the algorithm will create a new cluster to represent such new behavior.” - page 5322, B. Framework for Predicting Potential Customer Needs and Wants: 5th para. – 7th para.); and
the neural networks are configured to:
process respective input data sets from a same industrial environment to provide outputs (e.g., “Following this, the response obtained from the customer is automatically fed back to the system for further analysis and to fine-tune the virtual prototype. It is necessary to perform analysis. This analysis is related to prediction, by using node or dynamic analysis that can perform clustering, selection and detection of patterns and visualize it. After that, the SOM clustering completes update of selected attributes by comparing the latest input to the existing cluster and tries to identify one cluster that is most similar to the input sample using multidimensional distance measurement. Then several features are fed back into the cloud again. The analysis can result in two outcomes: (i) Similar clusters found. If it is the case, this will be reflected as an existent attribute and the algorithm will update the existing cluster using information from the latest sample. (ii) Non-similar clusters found. The algorithm will hold its operation with the current sample until it sees enough count-of-cluster samples. When the number of out-of-cluster samples exceeds a certain amount, it means that there exists a new behavior in the data that has not been modeled, then the algorithm will create a new cluster to represent such new behavior.” - page 5322, B. Framework for Predicting Potential Customer Needs and Wants: 5th para. – 7th para.); and
compare the outputs to at least one measure of success (e.g., “Following this, the response obtained from the customer is automatically fed back to the system for further analysis and to fine-tune the virtual prototype. It is necessary to perform analysis. This analysis is related to prediction, by using node or dynamic analysis that can perform clustering, selection and detection of patterns and visualize it. After that, the SOM clustering completes update of selected attributes by comparing the latest input to the existing cluster and tries to identify one cluster that is most similar to the input sample using multidimensional distance measurement. Then several features are fed back into the cloud again. The analysis can result in two outcomes: (i) Similar clusters found. If it is the case, this will be reflected as an existent attribute and the algorithm will update the existing cluster using information from the latest sample. (ii) Non-similar clusters found. The algorithm will hold its operation with the current sample until it sees enough count-of-cluster samples. When the number of out-of-cluster samples exceeds a certain amount, it means that there exists a new behavior in the data that has not been modeled, then the algorithm will create a new cluster to represent such new behavior.” - page 5322, B. Framework for Predicting Potential Customer Needs and Wants: 5th para. – 7th para.).

Referring to claim 23, Flores Saldivar et al. disclose a method for processing data collected from an industrial environment (Abstract), wherein the at least one measure of success includes at least one of: a measure of predictive accuracy (e.g., “Following this, the response obtained from the customer is automatically fed back to the system for further analysis and to fine-tune the virtual prototype. It is necessary to perform analysis. This analysis is related to prediction, by using node or dynamic analysis that can perform clustering, selection and detection of patterns and visualize it. After that, the SOM clustering completes update of selected attributes by comparing the latest input to the existing cluster and tries to identify one cluster that is most similar to the input sample using multidimensional distance measurement. Then several features are fed back into the cloud again. The analysis can result in two outcomes: (i) Similar clusters found. If it is the case, this will be reflected as an existent attribute and the algorithm will update the existing cluster using information from the latest sample. (ii) Non-similar clusters found. The algorithm will hold its operation with the current sample until it sees enough count-of-cluster samples. When the number of out-of-cluster samples exceeds a certain amount, it means that there exists a new behavior in the data that has not been modeled, then the algorithm will create a new cluster to represent such new behavior.” - page 5322, B. Framework for Predicting Potential Customer Needs and Wants: 5th para. – 7th para.), a measure of classification accuracy (e.g., “Solving a clustering problem with a SOM network designed in Matlab® toolboxes was used for training the data that is presented in the following section. Widely used to group data by similarity, the SOM consists of a competitive layer that can classify a dataset of vectors with any number dimensions into as many classes as the layer has neurons [19].” - page 5322, B. Framework for Predicting Potential Customer Needs and Wants: 8th para.), an efficiency measure, a profit measure, a maintenance measure, a safety measure, or a yield measure.

As to claim 24, Flores Saldivar et al. disclose a method for processing data collected from an industrial environment (Abstract), wherein:
a first one of the at least two neural networks determines: one of a context or state for one of a process or a component of the industrial environment (e.g., “The users’ inputs and requirements are key to any successful design. In the first block of the proposed framework, customer needs and wants are first captured and processed to extract key design characteristics. These information are then fed into a Computer Automated Design (CAutoD) engine [18] where the design requirements, features and performance objectives are mapped into ‘genotypes’ for further analyses. This process, which is commonly known as rapid virtual prototyping uses intelligent search algorithms such as the Genetic Algorithm (GA) or Particle Swarm Optimization (PSO) to explore the design search space for optimal solutions. In the proposed framework, this process takes place over the Cloud and produces a set of optimized virtual prototype at the end of the search.” – page 5322, B. Framework for Predicting Potential Customer Needs and Wants: 2nd para.); and
a second one of the at least two neural networks performs a self-organizing operation associated with the industrial environment (e.g., “Following this, the response obtained from the customer is automatically fed back to the system for further analysis and to fine-tune the virtual prototype. It is necessary to perform analysis. This analysis is related to prediction, by using node or dynamic analysis that can perform clustering, selection and detection of patterns and visualize it. After that, the SOM clustering completes update of selected attributes by comparing the latest input to the existing cluster and tries to identify one cluster that is most similar to the input sample using multidimensional distance measurement. Then several features are fed back into the cloud again.” – page 5322, B. Framework for Predicting Potential Customer Needs and Wants: 5th para.).
Referring to claim 25, Flores Saldivar et al. disclose a method for processing data collected from an industrial environment (Abstract), wherein:
one of the neural networks classifies a component of the industrial environment (e.g., “The users’ inputs and requirements are key to any successful design. In the first block of the proposed framework, customer needs and wants are first captured and processed to extract key design characteristics. These information are then fed into a Computer Automated Design (CAutoD) engine [18] where the design requirements, features and performance objectives are mapped into ‘genotypes’ for further analyses. This process, which is commonly known as rapid virtual prototyping uses intelligent search algorithms such as the Genetic Algorithm (GA) or Particle Swarm Optimization (PSO) to explore the design search space for optimal solutions. In the proposed framework, this process takes place over the Cloud and produces a set of optimized virtual prototype at the end of the search.” – page 5322, B. Framework for Predicting Potential Customer Needs and Wants: 2nd para.); and
a different neural network predicts a state of the component of the industrial environment (e.g., “Following this, the response obtained from the customer is automatically fed back to the system for further analysis and to fine-tune the virtual prototype. It is necessary to perform analysis. This analysis is related to prediction, by using node or dynamic analysis that can perform clustering, selection and detection of patterns and visualize it. After that, the SOM clustering completes update of selected attributes by comparing the latest input to the existing cluster and tries to identify one cluster that is most similar to the input sample using multidimensional distance measurement. Then several features are fed back into the cloud again.” – page 5322, B. Framework for Predicting Potential Customer Needs and Wants: 5th para.).
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/            Primary Examiner, Art Unit 2864